Dissenting Opinion by
Judge Menoer:
I respectfully dissent.
In Leechburg Area School District v. Dale, Pa. , , 424 A.2d 1309, 1313 (1981), our Supreme Court stated that “ [o]ur inquiry ends once it is determined that the issue properly defined is within *625the terms of the agreement.” Therefore, the heart of the matter is that the issue before the arbitrator must be “within the terms of the agreement.”
The arbitrator here held that “the contract [agreement] is silent on the subject of barring supervisory personnel from performing bargaining unit work. ’ ’
Surely, we must accept the corollary of Leech-burg that, once the arbitrator determines that the issue is not within the terms of the agreement, his inquiry and his power to resolve the issue ends.
President Judge Ceumlish and Judge MacPhail join in this dissent.